Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 25, 2019

                                    No. 04-19-00496-CV

  CALUMET SAN ANTONIO REFINING, LLC and Calumet Specialty Products Partners,
                              L.P.,
                            Appellants

                                              v.

                       TEXSTAR MIDSTREAM LOGISTICS, LP,
                                   Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-10015
                       Honorable Angelica Jimenez, Judge Presiding

                                       ORDER
       On July 22, 2019, appellants filed an Emergency Motion to Stay the trial court’s Order
Dissolving Temporary Injunction. On July 23, 2019, appellee filed a response to the emergency
motion to stay, and on July 24, 2019, appellants filed a reply to appellee’s response. Also on
July 24, 2019, appellee filed a surreply to the emergency motion to stay.

       We GRANT appellants’ Emergency Motion to Stay the trial court’s Order Dissolving
Temporary Injunction in the underlying case, No. 2019-CI-10015 in the 288th Judicial District
Court of Bexar County, pending our decision in appellants’ interlocutory appeal, No. 04-19-
00496-CV.

       It is so ORDERED on this 25th day of July, 2019.

                                                                        PER CURIAM




       ATTESTED TO: _____________________________
                    KEITH E. HOTTLE,
                    Clerk of Court